       Case 4:18-cv-03451-JST Document 119-1 Filed 06/11/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                                  UNITED STATES DISTRICT COURT

11                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

12
13 ATARI INTERACTIVE, INC.,                         Case No. 4:18-cv-03451-JST
                                                    [Related to Case Nos. 3:18-cv-03843-JST; 3:18-
14                     Plaintiff,                   cv-04115; 4:18-cv-04949-JST; and 4:19-cv-
                                                    00264-JST]
15               vs.

16 REDBUBBLE, INC.,                                 Judge:   Hon. Jon S. Tigar

17                     Defendant.

18                                                  [PROPOSED] ORDER CONTINUING CASE
     AND RELATED ACTIONS                            MANAGEMENT CONFERENCE
19
20
21
22
23
24
25
26
27
28
     1838062.1
                                                  -1-                 Case No. 4:18-cv-03451-JST
                       [PROPOSED] ORDER CONTINUING CASE MANAGEMENT CONFERENCE
       Case 4:18-cv-03451-JST Document 119-1 Filed 06/11/21 Page 2 of 3




 1               Before the Court is the Joint Stipulation to Continue Case Management Conference, filed

 2 jointly by Plaintiff Atari Interactive, Inc. and Defendant Redbubble, Inc. The Court hereby
 3 GRANTS the Joint Stipulation. The Court hereby continues the Case Management Conference
 4 originally scheduled for June 18, 2021, at 1:30 p.m., to June 25, 2021, at 1:30 p.m.
 5               IT IS SO ORDERED.

 6 DATED: June ___, 2020
 7
 8
                                                      Honorable Jon S. Tigar
 9                                                    United States District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1838062.1
                                                   -1-                 Case No. 4:18-cv-03451-JST
                        [PROPOSED] ORDER CONTINUING CASE MANAGEMENT CONFERENCE
        Case 4:18-cv-03451-JST Document 119-1 Filed 06/11/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2               I hereby certify that on this 11th day of June, 2021, I electronically filed the
 3 foregoing [PROPOSED] ORDER CONTINUING CASE MANAGEMENT
 4 CONFERENCEwith the Clerk of the Court using the CM/ECF system which will
 5 send notification of such filing to the following:
 6                                              SERVICE LIST
 7                                 Atari Interactive, Inc. v. Redbubble Inc.
                     U.S.D.C. N.D. CA, Oakland Division Case No. 4:18-CV-03451-JST
 8                   [Related to Case Nos. 3:18-cv-03843-JST; 3:18-cv-04115; 4:18-cv-
                                                  04949-JST;
 9                                          and 19-cv-00264-JST]
10
11                 Kenneth B. Wilson                           Attorneys for Defendant
                   COASTSIDE LEGAL                             Redbubble, Inc.
12                 455 1st Avenue
                   Half Moon Bay, CA 94019
13                 Tel: (650)440-4211
                   Fax: (650)440-4851
14                 ken@coastsidelegal.com
                   NO HARD COPIES – PAPERLESS
15                 OFFICE
16                 Jonathan M. Masur                           Attorneys for Defendant
                   Debora Sanfelippo                           Redbubble, Inc.
17                 ZUBER LAWLER LLP
                   2000 Broadway Street, Suite 154
18                 Redwood City, California 94063
                   Telephone: (650) 434-8538
19                 Email: jmasur@zuberlawler.com
                         dsanfelippo@zuberlawler.com
20
21
22
23
24
25                                                    Claudia Bonilla
26
27
28
     1838062.1
                                              -2-                   Case No. 4:18-cv-03451-JST
        [PROPOSED] ORDER SETTING A BRIEFING AND HEARING SCHEDULE FOR CROSS-MOTIONS FOR
                                       SUMMARY JUDGMENT
